PER CURIAM.
The trial court erred in permitting the prosecution to present expert testimony that the alleged child victim exMbited symptoms consistent with those of a child suffering from child sexual abuse accommodation syndrome. See Hadden v. State, 690 So.2d 573 (Fla.1997). We are unable to conclude that admission of this testimony was harmless beyond a reasonable doubt m this case in which the jury had announced a deadlock and was only able to reach a verdict after being given an Allen charge. Accordingly, the appellant’s convictions are reversed and this case is remanded for a new trial.
ALLEN and PADOVANO, JJ., concur.
MICKLE, J. dissents with written opiMon.